Citation Nr: 0601989	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  05-33 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty for training from April 
1978 to October 1978, and was a member of the Army National 
Guard from March 1978 to January 1980.

This matter came before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In an October 2005 substantive appeal, the veteran requested 
that he be scheduled for a Board hearing in Washington, D.C. 
in connection with his appeal.  By VA letter dated in 
December 2005, the veteran was informed that he was scheduled 
for such a hearing for March 6, 2006.  Subsequently in 
December 2005, the veteran informed VA that he would be 
unable to attend the March 2006 Board hearing because he was 
incarcerated.  He attached information from the Kansas 
Department of Corrections indicating that he was not 
scheduled for release until February 2007.  The veteran also 
requested that the Board hearing be held in either Topeka or 
Wichita as he did not have transportation to Washington, D.C.  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board); 38 C.F.R. § 20.702 (2005).  Under these 
circumstances, in accordance with his request, the veteran 
must be provided an opportunity to present testimony before a 
BVA Veterans Law Judge sitting at the RO in Wichita, Kansas.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the veteran for a hearing before 
a Veterans Law Judge sitting at the RO 
sometime after February 19, 2007, in 
accordance with his December 2005 
request.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to comply with due process 
requirements.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


